Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 1 of 20 Page ID #:337




 1   GREG L. KIRAKOSIAN (SBN 294580)
     KIRAKOSIAN LAW, APC
 2   HISTORIC ENGINE CO. NO. 28
 3   644 SOUTH FIGUEROA STREET
     LOS ANGELES, CALIFORNIA 90017-3411
 4   TELEPHONE: (213) 417-9790
     FACSIMILE: (213) 477-2355
 5   [GREG@KIRAKOSIANLAW.COM]
 6
     Attorneys for Plaintiffs, ANTRANIK MINASSIAN,
 7   DANNY MINASSIAN, and MARIE MINASSIAN
 8
 9   STEVEN J. ROTHANS – State Bar No. 106579
     JONATHAN D. REDFORD – State Bar No. 230389
10   CARPENTER, ROTHANS &th DUMONT LLP
     500 South Grand Avenue, 19 Floor
11   Los Angeles, CA 90071
     (213) 228-0400; (213) 228-0401 [Fax]
12   srothans@crdlaw.com; jredford@crdlaw.com
13   Attorneys for Defendant CITY OF MONTEBELLO, a public entity, and OFFICER
14
     WILLIAM NAKAGAWA, OFFICER OSCAR CHAVEZ and OFFICER
     CHRISTOPHER POWERS, public employees
15
16                       UNITED STATES DISTRICT COURT

17                     CENTRAL DISTRICT OF CALIFORNIA

18
19                                                Case No.: 2:19-cv-06769-MWF-MAA
      ANTRANIK MINASSIAN, an
20    individual; DANNY MINASSIAN, an             STIPULATED PROTECTIVE
      individual; and MARIE MINASSIAN,            ORDER
21    an individual,
22                                                  Filing Date:   August 5, 2019
                     Plaintiffs,                    Trial Date:    March 2, 2021
23
           vs.
24
25    CITY OF MONTEBELLO, a public
      entity; and DOES 1 through 15,
26    inclusive,
27
                      Defendants.
28
                                              -1–
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 2 of 20 Page ID #:338




 1         TO THE HONORABLE COURT:
 2         Pursuant to Federal Rules of Civil Procedure, Rule 26(c), Defendants CITY OF
 3   MONTEBELLO, OFFICER WILLIAM NAKAGAWA, OFFICER OSCAR
 4   CHAVEZ and OFFICER CHRISTOPHER POWERS and Plaintiffs ANTRANIK
 5   MINASSIAN, DANNY MINASSIAND and MARIE MINASSIAN, by and through
 6   their attorneys of record, hereby stipulate to the Protective Order set forth herein
 7   regarding the production of documents, records, and tangible things during the
 8   discovery phase of this action. The City of Montebello, Officer William Nakagawa,
 9   Officer Oscar Chavez and Officer Christopher Powers and Plaintiffs are sometimes
10   hereinafter referred to individually as a “Party” and collectively as the “Parties.
11         1.     A.     PURPOSES AND LIMITATIONS
12         Discovery in this action is likely to involve production of confidential,
13   proprietary, or private information for which special protection from public disclosure
14   and from use for any purpose other than prosecuting this litigation may be warranted.
15   Accordingly, the parties hereby stipulate to and petition the Court to enter the
16   following Stipulated Protective Order. This Order is intended to protect all documents
17   produced by Defendant City of Montebello as part of a supplemental response to
18   Plaintiffs’ Request for Production of Documents, as well as any documents which are
19   ordered to be produced by the Court resulting from any discovery disputes that arise in
20   this matter. The parties acknowledge that this Order does not confer blanket
21   protections on all disclosures or responses to discovery and that the protection it
22   affords from public disclosure and use extends only to the limited information or
23   items that are entitled to confidential treatment under the applicable legal principles.
24   The parties further acknowledge, as set forth in Section 12.3, below, that this
25   Stipulated Protective Order does not entitle them to file confidential information under
26   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
27   standards that will be applied when a party seeks permission from the court to file
28   material under seal.
                                                -2–
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 3 of 20 Page ID #:339




 1                B.     GOOD CAUSE STATEMENT
 2         Though Plaintiffs may be entitled, in certain limited circumstances, to examine
 3   information in police officers’ personnel files, internal affairs files and force reports,
 4   to the extent that they are relevant to their claims in the above-captioned action, the
 5   Defendants contend that a protective order is necessary to prevent random distribution
 6   of such information. Furthermore, this proposed protective order was created for the
 7   purpose of protecting certain information that may be subject to the official
 8   information privilege, law enforcement privilege and the right to privacy, as protected
 9   by the California and United States Constitution, balanced with plaintiffs’ right to
10   discovery in this litigation.
11         Police personnel records are deemed confidential under federal law. Sanchez v.
12   Santa Ana Police Dep’t., 936 F.2d 1027, 1033-34 (9th Cir. 1990). Law enforcement
13   personnel records also involve confidential information that is protected by the Police
14   Officers Bill of Rights, as codified at section 3300, et seq., of the California
15   Government Code. The public disclosure of law enforcement personnel records and
16   records which include witness name, etc., is further limited by a number of California
17   statutes, including but not limited to California Government Code section 6254 and
18   California Penal Code section 832.7, et seq.
19         The City and individual peace officer Defendants herein contend that they have
20   an interest in protecting their privacy rights relating to information in their personnel
21   files and other related information.
22         It is the policy of the City of Montebello/Montebello Police Department not to
23   disclose information contained in background investigations about its employees, or
24   other information contained in confidential police personnel files unless ordered to do
25   so by a court of competent jurisdiction. Further, it is the policy of the City of
26   Montebello/Montebello Police Department not to disclose information contained in
27   police reports to those other than the parties involved in the incident, their
28
                                                 -3–
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 4 of 20 Page ID #:340




 1   representatives, prosecutors, etc. unless ordered to do so by a court of competent
 2   jurisdiction.
 3         Within the City of Montebello/Montebello Police Department, access to
 4   personnel files is restricted to those on a “need to know” basis. Controlled access to
 5   the files is regarded by the City/Department as essential in order to assure the integrity
 6   and security of such files. The City/Department contends that uncontrolled disclosure
 7   of such information can disrupt the City’s/Department’s vital, day-to-day operations,
 8   erode the integrity and security of the confidential personnel and related files, affect
 9   the morale of City’s/Department’s personnel, and frustrate the legitimate purposes of
10   gathering the information in these files, including adversely impacting disciplinary
11   procedures within the City/Department.
12         With respect to police reports, unfettered access is not granted to the public.
13   Instead, access is restricted to those investigating the incident, involved in the incident
14   or their representatives, those who are prosecuting and/or defending those involved,
15   and those who maintain the records. The City/Department contends that controlled
16   access is necessary to not only assure the integrity and security of said files, but also
17   to ensure the privacy rights of those involved especially third party witnesses and
18   minors are protected. Permitting uncontrolled disclosure can disrupt the
19   City’s/Department’s day-to-day operations, including but not limited to adversely
20   impacting the City’s/Department’s ability to thoroughly investigate incidents.
21         Further, the City/Department contends that information contained in the
22   requested material case files is gathered and maintained in confidence by the
23   City/Department. The information gathered in these case files generally includes the
24   statements of third party witnesses collected in confidence. Witnesses are told that the
25   confidentiality of their statement will be protected and that they are for the
26   confidential use of the City/Department. The City/Department believes that
27   uncontrolled release of this information would cause needless intrusion into and
28   violation of privacy rights.
                                                 -4–
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 5 of 20 Page ID #:341




 1         Accordingly, to expedite the flow of information, to facilitate the prompt
 2   resolution of disputes over confidentiality of discovery materials, to adequately
 3   protect information the parties are entitled to keep confidential, to ensure that the
 4   parties are permitted reasonable necessary uses of such material in preparation for and
 5   in the conduct of trial, to address their handling at the end of the litigation, and serve
 6   the ends of justice, a protective order for such information is justified in this matter. It
 7   is the intent of the parties that information will not be designated as confidential for
 8   tactical reasons and that nothing be so designated without a good faith belief that it
 9   has been maintained in a confidential, non-public manner, and there is good cause
10   why it should not be part of the public record of this case.
11
12         2.     DEFINITIONS
13         2.1 Action: Antranik Minassian, et al. v. City of Montebello, et al. (U.S.D.C.
14   Case No. 2:19-cv-06769-MWF-MAA).
15         2.2 Challenging Party: a Party that challenges the designation of information or
16   items under this Order.
17         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
18   is generated, stored or maintained) or tangible things that qualify for protection under
19   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20   Statement, including documents produced by Defendant City of Montebello as part of
21   a supplemental response to Plaintiffs’ Request for Production of Documents, as well
22   as any documents which are ordered to be produced by the Court resulting from any
23   discovery disputes that arise in this matter.
24         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
25   support staff).
26         2.5 Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28   “CONFIDENTIAL.”
                                                 -5–
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 6 of 20 Page ID #:342




 1         2.6 Disclosure or Discovery Material: all items or information, regardless of the
 2   medium or manner in which it is generated, stored, or maintained (including, among
 3   other things, testimony, transcripts, and tangible things), that are produced or
 4   generated in disclosures or responses to discovery in this matter.
 5         2.7 Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 7   expert witness or as a consultant in this Action.
 8         2.8 House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.9 Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
14   this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party, and includes support staff.
16         2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         2.13 Professional Vendors: persons or entities that provide litigation support
22   services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25         2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL.”
27         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
28   from a Producing Party.
                                                -6–
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 7 of 20 Page ID #:343




 1         3.     SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or extracted
 4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6   or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9
10         4.     DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19
20         5.     DESIGNATING PROTECTED MATERIAL
21         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
22         Party or Non-Party that designates information or items for protection
23   under this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents, items,
27   or communications for which protection is not warranted are not swept unjustifiably
28   within the ambit of this Order. Here, the designated material includes documents
                                                -7–
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 8 of 20 Page ID #:344




 1   produced by Defendant City of Montebello as part of a supplemental response to
 2   Plaintiffs’ Request for Production of Documents, as well as any documents which are
 3   ordered to be produced by the Court resulting from any discovery disputes that arise in
 4   this matter.
 5         Mass, indiscriminate, or routinized designations are prohibited. Designations
 6   that are shown to be clearly unjustified or that have been made for an improper
 7   purpose (e.g., to unnecessarily encumber the case development process or to impose
 8   unnecessary expenses and burdens on other parties) may expose the Designating Party
 9   to sanctions.
10         If it comes to a Designating Party’s attention that information or items that it
11   designated for protection do not qualify for protection, that Designating Party must
12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
13         5.2 Manner and Timing of Designations. Except as otherwise provided in this
14   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
15   or ordered, Disclosure or Discovery Material that qualifies for protection under this
16   Order must be clearly so designated before the material is disclosed or produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents,
19   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
20   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
21   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
22   portion or portions of the material on a page qualifies for protection, the Producing
23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
24   markings in the margins).
25         A Party or Non-Party that makes original documents available for inspection
26   need not designate them for protection until after the inspecting Party has indicated
27   which documents it would like copied and produced. During the inspection and before
28   the designation, all of the material made available for inspection shall be deemed
                                                 -8–
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 9 of 20 Page ID #:345




 1   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 2   copied and produced, the Producing Party must determine which documents, or
 3   portions thereof, qualify for protection under this Order. Then, before producing the
 4   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 5   to each page that contains Protected Material. If only a portion or portions of the
 6   material on a page qualifies for protection, the Producing Party also must clearly
 7   identify the protected portion(s) (e.g., by making appropriate markings in the
 8   margins).
 9         (b)     for testimony given in depositions that the Designating Party identify the
10   Disclosure or Discovery Material on the record, before the close of the deposition all
11   protected testimony.
12         (c)     for information produced in some form other than documentary and for
13   any other tangible items, that the Producing Party affix in a prominent place on the
14   exterior of the container or containers in which the information is stored the legend
15   “CONFIDENTIAL.” If only a portion or portions of the information warrants
16   protection, the Producing Party, to the extent practicable, shall identify the protected
17   portion(s).
18         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
19   to designate qualified information or items does not, standing alone, waive the
20   Designating Party’s right to secure protection under this Order for such material.
21   Upon timely correction of a designation, the Receiving Party must make reasonable
22   efforts to assure that the material is treated in accordance with the provisions of this
23   Order.
24
25         6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
27   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
28
                                                -9–
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 10 of 20 Page ID #:346




  1         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
  2   process under Local Rule 37.1 et seq.
  3         6.3 The burden of persuasion in any such challenge proceeding shall be on the
  4   Designating Party. Frivolous challenges, and those made for an improper purpose
  5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  6   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
  7   withdrawn the confidentiality designation, all parties shall continue to afford the
  8   material in question the level of protection to which it is entitled under the Producing
  9   Party’s designation until the Court rules on the challenge.
 10
 11         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 12         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 13   disclosed or produced by another Party or by a Non-Party in connection with this
 14   Action only for prosecuting, defending, or attempting to settle this Action. Such
 15   Protected Material may be disclosed only to the categories of persons and under the
 16   conditions described in this Order. When the Action has been terminated, a Receiving
 17   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 18         Protected Material must be stored and maintained by a Receiving Party at a
 19   location and in a secure manner that ensures that access is limited to the persons
 20   authorized under this Order.
 21         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 22   ordered by the court or permitted in writing by the Designating Party, a Receiving
 23   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 24         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 25   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 26   disclose the information for this Action;
 27         (b)    the officers, directors, and employees (including House Counsel) of the
 28   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                  - 10 –
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 11 of 20 Page ID #:347




  1         (c)    Experts (as defined in this Order) of the Receiving Party to whom
  2   disclosure is reasonably necessary for this Action and who have signed the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4         (d)    the court and its personnel;
  5         (e)    court reporters and their staff;
  6         (f)    professional jury or trial consultants, mock jurors, and Professional
  7   Vendors to whom disclosure is reasonably necessary for this Action and who have
  8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9         (g)    the author or recipient of a document containing the information or a
 10   custodian or other person who otherwise possessed or knew the information;
 11         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
 12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 14   not be permitted to keep any confidential information unless they sign the
 15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 16   by the Designating Party or ordered by the court. Pages of transcribed deposition
 17   testimony or exhibits to depositions that reveal Protected Material shall be separately
 18   bound by the court reporter and shall not be disclosed to anyone except as permitted
 19   under this Stipulated Protective Order; and
 20         (i)    any mediator or settlement officer, and their supporting personnel,
 21   mutually agreed upon by any of the parties engaged in settlement discussions.
 22
 23         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 24   PRODUCED IN OTHER LITIGATION
 25         If a Party is served with a subpoena or a court order issued in other litigation
 26   that compels disclosure of any information or items designated in this Action a
 27   “CONFIDENTIAL,” that Party must:
 28
                                                  - 11 –
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 12 of 20 Page ID #:348




  1         (a)    promptly notify in writing the Designating Party. Such notification shall
  2   include a copy of the subpoena or court order;
  3         (b)    promptly notify in writing the party who caused the subpoena or order to
  4   issue in the other litigation that some or all of the material covered by the subpoena or
  5   order is subject to this Protective Order. Such notification shall include a copy of this
  6   Stipulated Protective Order; and
  7         (c)    cooperate with respect to all reasonable procedures sought to be pursued
  8   by the Designating Party whose Protected Material may be affected.
  9         If the Designating Party timely seeks a protective order, the Party served with
 10   the subpoena or court order shall not produce any information designated in this
 11   action as “CONFIDENTIAL” before a determination by the court from which the
 12   subpoena or order issued, unless the Party has obtained the Designating Party’s
 13   permission. The Designating Party shall bear the burden and expense of seeking
 14   protection in that court of its confidential material and nothing in these provisions
 15   should be construed as authorizing or encouraging a Receiving Party in this Action to
 16   disobey a lawful directive from another court.
 17
 18         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 19   PRODUCED IN THIS LITIGATION
 20         (a)    The terms of this Order are applicable to information produced by a Non-
 21   Party in this Action and designated as “CONFIDENTIAL.” Such information
 22   produced by Non-Parties in connection with this litigation is protected by the
 23   remedies and relief provided by this Order. Nothing in these provisions should be
 24   construed as prohibiting a Non-Party from seeking additional protections.
 25         (b)    In the event that a Party is required, by a valid discovery request, to
 26   produce a Non-Party’s confidential information in its possession, and the Party is
 27   subject to an agreement with the Non-Party not to produce the Non-Party’s
 28   confidential information, then the Party shall:
                                                 - 12 –
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 13 of 20 Page ID #:349




  1                (1)    promptly notify in writing the Requesting Party and the Non-
  2   Party that some or all of the information requested is subject to a confidentiality
  3   agreement with a Non-Party;
  4                (2)    promptly provide the Non-Party with a copy of the Stipulated
  5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  6   specific description of the information requested; and
  7                (3)    make the information requested available for inspection by the
  8   Non-Party, if requested.
  9         (c)    If the Non-Party fails to seek a protective order from this court within 14
 10   days of receiving the notice and accompanying information, the Receiving Party may
 11   produce the Non-Party’s confidential information responsive to the discovery request.
 12   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 13   any information in its possession or control that is subject to the confidentiality
 14   agreement with the Non-Party before a determination by the court. Absent a court
 15   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 16   protection in this court of its Protected Material.
 17
 18         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 20   Protected Material to any person or in any circumstance not authorized under this
 21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 24   persons to whom unauthorized disclosures were made of all the terms of this Order,
 25   and (d) request such person or persons to execute the “Acknowledgment and
 26   Agreement to Be Bound” that is attached hereto as Exhibit A.
 27
 28
                                                 - 13 –
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 14 of 20 Page ID #:350




  1         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
  2   OTHERWISE PROTECTED MATERIAL
  3         When a Producing Party gives notice to Receiving Parties that certain
  4   inadvertently produced material is subject to a claim of privilege or other protection,
  5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  7   may be established in an e-discovery order that provides for production without prior
  8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  9   parties reach an agreement on the effect of disclosure of a communication or
 10   information covered by the attorney-client privilege or work product protection, the
 11   parties may incorporate their agreement in the stipulated protective order submitted to
 12   the court.
 13
 14         12.    MISCELLANEOUS
 15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 16   person to seek its modification by the Court in the future.
 17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 18   Protective Order no Party waives any right it otherwise would have to object to
 19   disclosing or producing any information or item on any ground not addressed in this
 20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 21   ground to use in evidence of any of the material covered by this Protective Order.
 22         12.3 Filing Protected Material. All Parties and their Counsel agree that if a
 23   Party intends to file Protected Material with the Court, for any reason, that party and
 24   Counsel shall request permission from the Court to file the Protected Material under
 25   seal. A Party that seeks to file under seal any Protected Material must comply with
 26   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
 27   court order authorizing the sealing of the specific Protected Material at issue. If a
 28   Party's request to file Protected Material under seal is denied by the court, then the
                                                 - 14 –
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 15 of 20 Page ID #:351




  1   Receiving Party may file the information in the public record unless otherwise
  2   instructed by the court.
  3
  4         13.    FINAL DISPOSITION
  5         After the final disposition of this Action, as defined in paragraph 4, within 60
  6   days of a written request by the Designating Party, each Receiving Party (which also
  7   includes those defined as a Party in Section 2.11) must return all Protected Material to
  8   the Producing Party or destroy such material. As used in this subdivision, “all
  9   Protected Material” includes all copies, abstracts, compilations, summaries, and any
 10   other format reproducing or capturing any of the Protected Material. Whether the
 11   Protected Material is returned or destroyed, the Receiving Party must submit a written
 12   certification to the Producing Party (and, if not the same person or entity, to the
 13   Designating Party) by the 60 day deadline that (1) identifies (by category, where
 14   appropriate) all the Protected Material that was returned or destroyed and (2)affirms
 15   that the Receiving Party has not retained any copies, abstracts, compilations,
 16   summaries or any other format reproducing or capturing any of the Protected Material.
 17   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 18   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 19   correspondence, deposition and trial exhibits, expert reports, attorney work product,
 20   and consultant and expert work product, even if such materials contain Protected
 21   Material. Any such archival copies that contain or constitute Protected Material
 22   remain subject to this Protective Order as set forth in Section 4 (DURATION).
 23         14. Any violation of this Order may be punished by any and all appropriate
 24   measures including, without limitation, contempt proceedings and/or monetary
 25   sanctions.
 26   ///
 27   ///
 28   ///
                                                 - 15 –
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 16 of 20 Page ID #:352




  1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2
  3   DATED: August 13, 2020                        KIRAKOSIAN LAW, APC
  4
  5
  6                                        By:                       /s/             .




                                                    GREG L. KIRAKOSIAN
  7                                                 Attorneys for Plaintiffs
                                                    ANTRANIK MINASSIAN, DANNY
  8                                                 MINASSIAN, and MARIE MINASSIAN

  9
 10   DATED: August 13, 2020            CARPENTER, ROTHANS & DUMONT LLP
 11
                                         By: ______________/s/_________________
 12                                           STEVEN J. ROTHANS
 13                                           JONATHAN D. REDFORD
                                              Attorneys for Defendants
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           - 16 –
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 17 of 20 Page ID #:353




  1         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), the filer of this
  2   document attests that all other signatories listed, and on whose behalf the filing is
  3   submitted, concur in the filing’s content and have authorized the filing.
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 - 17 –
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 18 of 20 Page ID #:354



                                         ORDER
  1
  2
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  3
  4
      Date:_August 19, 2020                          _______/S/___________________
  5                                                  Honorable Maria A. Audero
  6                                                  United States Magistrate Judge

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           - 18 –
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 19 of 20 Page ID #:355




  1                                    EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3         I, _____________________________ [print or type full name], of
  4   _________________ [print or type full address], declare under penalty of perjury
  5   that I have read in its entirety and understand the Stipulated Protective Order that
  6   was issued by the United States District Court for the Central District of California
  7   on [date] in the case of Antranik Minassian, et al. v. City of Montebello, et al., Case
  8   No. 2:19-cv-06769-MWF-MAA. I agree to comply with and to be bound by all the
  9   terms of this Stipulated Protective Order and I understand and acknowledge that
 10   failure to so comply could expose me to sanctions and punishment in the nature of
 11   contempt. I solemnly promise that I will not disclose in any manner any information
 12   or item that is subject to this Stipulated Protective Order to any person or entity except
 13   in strict compliance with the provisions of this Order.
 14         I further agree to submit to the jurisdiction of the United States District Court
 15   for the Central District of California for the purpose of enforcing the terms of this
 16   Stipulated Protective Order, even if such enforcement proceedings occur after
 17   termination of this action. I hereby appoint __________________________ [print
 18   or type full name] of _______________________________________ [print or type
 19   full address and telephone number] as my California agent for service of process in
 20   connection with this action or any proceedings related to enforcement of this
 21   Stipulated Protective Order.
 22
 23   Date: ______________________________________
 24   City and State where sworn and signed: _________________________________
 25   Printed name: _______________________________
 26   Signature: __________________________________
 27
 28
                                                 - 19 –
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06769-MWF-MAA Document 34 Filed 08/19/20 Page 20 of 20 Page ID #:356




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           -1–
                                STIPULATED PROTECTIVE ORDER
